Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 1 of 43 PageID #: 20004




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

     UNITED STATES OF AMERICA,

                                                No. 1:18 Cr. 00204 (NGG)(VMS)
       -   v. -


     LAUREN SALZMAN,

                            Defendant.




                  SENTENCING MEMORANDUM OF LAUREN SALZMAN




                                            Hector J. Diaz
                                            Quarles & Brady, LLP
                                            Two North Central Avenue
                                            Phoenix, AZ 85004-2391
                                            602-229-5200

                                            Andrea S. Tazioli
                                            6122 N. 7th Street, Suite D
                                            Phoenix, AZ 85014
                                            602.609.7367

                                          Attorneys for Defendant Lauren Salzman
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 2 of 43 PageID #: 20005

                                                      TABLE OF CONTENTS


                                                                                                                                       Page(s)

    PRELIMINARY STATEMENT ................................................................................................... 1
    FACTUAL BACKGROUND ........................................................................................................ 3
              I.         Lauren’s Upbringing and Introduction to Keith Raniere and Executive
                         Success Programs................................................................................................... 3
              II.        Lauren’s Involvement in ESP/NXIVM and Keith Raniere ................................... 5
              III.       Lauren’s Involvement in DOS ............................................................................... 9
              IV.        Lauren’s Indictment, Cooperation, Guilty Plea and Testimony at Keith
                         Raniere’s Trial ..................................................................................................... 12
              V.         Lauren’s Post-Trial Efforts to Commence a New Chapter in Her Life ............... 15
                         A.         Lauren Has Attended Counseling to Address her Misconduct and
                                    Recovery .................................................................................................. 15
                         B.         Lauren Has Embarked on a New Career Path ......................................... 17
                         C.         Lauren’s Family and Friends Serve as a Strong Support System ............ 21
    AN EVALUATION OF THE FACTORS SET FORTH IN 18 U.S.C. § 3553(a........................ 22
              I.         18 U.S.C. § 3553(a)(1). The Nature and Circumstances of the Offense ............. 23
              II.        18 U.S.C. § 3553(a)(1). The History and Characteristics of the Defendant ........ 26
                         A.         Lauren’s Extraordinary Cooperation with the Government .................... 27
                         B.         Lauren’s Commitment to Counseling and a New Career Path ................ 30
                         C.         Lauren Serves as a Caretaker for Numerous Family Members ............... 31
              III.       18 U.S.C. § 3553(a)(2). The Need for the Sentence Imposed ............................. 32
                         A.         A Non-Incarceration Sentence for Lauren Will Reflect the
                                    Seriousness of the Offense, Promote Respect for the Law, and
                                    Provide Just Punishment for the Offense ................................................. 32
                         B.         A Non-Incarceration Sentence for Lauren is an Adequate Deterrent
                                    and Also Protects Public from Further Crimes ........................................ 35
                         C.         A Non-Incarceration Sentence Will Best Provide Lauren with
                                    Treatment Needed In the Most Effective Manner ................................... 37
    CONCLUSION ............................................................................................................................ 38




                                                                          i
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 3 of 43 PageID #: 20006




                                                   TABLE OF AUTHORITIES


                                                                                                                                     Page(s)
    Cases

    Gall v. United States,
      552 U.S. 38 (2007) ........................................................................................................ 22, 32, 37
    Pepper v. United States,
      562 U.S. 476 (2011) .................................................................................................................. 27
    Rita v. United States,
      551 U.S. 338 (2007) .................................................................................................................. 22
    Simon v. United States,
      361 F.Supp.2d 35 (E.D.N.Y. 2005) ........................................................................................... 22
    United States v. Abraham,
      944 F.Supp.2d 723 (D. Neb. 2013)............................................................................................ 35
    United States v. Blake,
      89 F.Supp.2d 328 (E.D.N.Y. 2000) ......................................................................... 23, 26, 27, 32
    United States v. Blue,
      557 F.3d 682 (6th Cir. 2009) ..................................................................................................... 28
    United States v. Brady,
      2004 WL 86414 (E.D.N.Y. Jan. 20, 2004) ................................................................................ 32
    United States v. Bryson,
      163 F.3d 742 (2nd Cir. 1998) .................................................................................................... 23
    United States v. Bryson,
      229 F.3d 425 (2nd Cir. 2000) .................................................................................................... 27
    United States v. Cadle,
      2009 WL 1764980 (E.D.N.Y. June 11, 2009) ..................................................................... 36, 37
    United States v. Carbon,
      2013 WL 5728253 (E.D.N.Y. Oct. 22, 2013) ........................................................................... 35
    United States v. Carpenter,
      320 F.3d 334 (2nd Cir. 2003) .................................................................................................... 36
    United States v. Cavera,
      550 F.3d 180 (2nd Cir. 2008) .................................................................................................... 22
    United States v. Coello,
      415 F.Supp.3d 306 (E.D.N.Y. 2019) ......................................................................................... 31
    United States v. DeRiggi,
      893 F.Supp. 171 (E.D.N.Y. 1995) ............................................................................................. 23
    United States v. E.L.,
      188 F.Supp.3d 152 (E.D.N.Y. 2016) ......................................................................................... 35
    United States v. Harris,
      349 F.Supp.3d 221 ..................................................................................................................... 38
    United States v. Hawkins,
      380 F.Supp.2d 143 (E.D.N.Y. 2005) ................................................................................... 24, 36
    United States v. Joffe,
      2010 WL 2541667 (E.D.N.Y. June 4, 2010) ............................................................................. 27



                                                                         ii
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 4 of 43 PageID #: 20007




    United States v. Johnson,
     2011 WL 2387812 (E.D.N.Y. June 8, 2011) ............................................................................. 36
    United States v. McVay,
     447 F.3d 1348 (11th Cir. 2006) ................................................................................................. 28
    United States v. Nesbeth,
     188 F.Supp.3d 179 (E.D.N.Y. 2016) ................................................................................... 32, 34
    United States v. Persico,
     266 F.Supp.3d 632 (E.D.N.Y. 2017) ......................................................................................... 27
    United States v. Stewart,
     590 F.3d 93 (2nd Cir. 2009) ...................................................................................................... 27

    Statutes

    18 U.S.C. § 3553(a) .............................................................................................. 22, 23, 27, 28, 31
    18 U.S.C. § 3553(a)(2)(D) ............................................................................................................ 37

    Rules

    U.S. Sentencing Guidelines Manual ch. 5, pt. B........................................................................... 32
    U.S.S.G. § 5F1.2 ........................................................................................................................... 37




                                                                          iii
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 5 of 43 PageID #: 20008




                                    PRELIMINARY STATEMENT

           Lauren Salzman ("Lauren") is a forty-five (45) year old single female with a history of

    emotional/psychological abuse, as both a participant and victim in Keith Raniere's ("Raniere")

    criminal schemes. To be clear, Lauren never envisioned facing her present circumstances. Shortly

    after graduating from college, she joined an organization she believed, through her efforts and

    those of others, would change the world. In her quest to live a principled life and promote personal

    growth, she believed that ESP/NXIVM was her future. Her dedication and commitment to

    achieving the highest human potential also served, in some respects, as her downfall. A downfall

    that resulted from a complex and systematic indoctrination that justified her criminal conduct

    under the misguided perception that she was helping others.

           As a twenty-year member of ESP/NXIVM, a first line master in DOS, a former romantic

    partner of Raniere’s, and co-defendant in this case, Lauren provided the government with material

    and invaluable information regarding Raniere and all co-defendants in this matter. Lauren’s four-

    day testimony at Raniere's trial was incredibly compelling. On the stand, Lauren was honest and

    sincere, and she took full responsibility for the crimes that she committed in this case. Lauren’s

    trial testimony, coupled with her full and complete cooperation with the government, significantly

    contributed to Raniere’s conviction on all counts.

           Lauren’s testimony was just one small portion of her cooperation with the government. In

    fact, Lauren spent countless hours meeting with the government and preparing for trial. It was

    during these lengthy meetings that Lauren demonstrated her commitment to ensuring that the

    government had a complete comprehension of Raniere’s criminal conduct and DOS. It was clear

    from these sessions that Lauren had a complete shift in her perceptions—denouncing Raniere and




                                                     1
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 6 of 43 PageID #: 20009




    the corrupt NXIVM and DOS practices and exhibiting a full appreciation of the wrongfulness of

    her conduct.

           It has been over two years since Lauren took the stand at Raniere’s trial. Since, Lauren has

    spent these last twenty-six (26) months painstakingly reviewing and reflecting upon the last twenty

    (20) years of her life as a member of ESP/NVIVM and a devout follower of Raniere. She has been

    working diligently to overcome and unwind her indoctrination into the program and Raniere’s

    teachings. Specifically, Lauren has engaged in meaningful psychotherapy, and she is working

    conscientiously with her mental health provider to overcome the traumatic stress, depression,

    anxiety, and dissociative moments that have plagued her life over the years. Charles Bonerbo Ltr.

    (Ex. 1) at 1-2. In addition to working on her mental health, Lauren has also immersed herself into

    a new field of work and career path which has been extremely restorative for her as she enters a

    new chapter in her new life, free from ESP/NXIVM and Raniere. Lauren Salzman Ltr. (Ex. 2).

    Importantly, Lauren has also spent a great deal of time healing her relationships with family

    members and close friends. Specifically, Lauren has served as a caretaker for both her parents

    who are battling their own respective serious health issues, as well her elderly and ailing

    grandparents. Nancy Salzman Ltr. (Ex. 3); Michael Salzman Ltr. (Ex. 4).

           To be clear, not a day goes by that Lauren is not remorseful for her conduct. She

    wholeheartedly regrets her involvement in NXIVM and DOS and further regrets that through her

    actions, she knowingly propagated Raniere's lies and deceit, and caused harm to so many

    individuals. Through her rehabilitative conduct and actions over the last two and a half years,

    Lauren has not only denounced Raniere and his teachings, but she has taken deliberate measures

    to regain her life back and ensure that she never succumbs to this type of manipulation and

    psychological abuse ever again.




                                                    2
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 7 of 43 PageID #: 20010




                                     FACTUAL BACKGROUND

    I.     Lauren’s Upbringing and Introduction to Keith Raniere and Executive Success
           Programs.

           Lauren Rachel Salzman was born on June 26, 1976 in Waterbury, CT, the oldest child of

    Nancy Salzman and Michael Salzman. PSR ¶ 199. During Lauren’s childhood, her mother was

    employed as a nurse, and her father was a physician. Lauren has one younger sister, Michelle,

    who is three years younger, and the two resided with both parents until about 1987 when Nancy

    and Michael decided to divorce. PSR ¶¶ 200-201. At the time of the divorce, Lauren was only

    eleven (11) years old. PSR ¶ 201. Lauren and Michelle ultimately resided with their mother

    following the divorce, however, Lauren visited with her father regularly. Id. While the divorce

    was extremely difficult for Lauren, and led to some depression and anxiety, she remained close

    with both of her parents throughout her childhood. Id.

           With the exception of the divorce, Lauren’s childhood was rather ordinary, and she grew

    up surrounded by numerous extended family members and friends. Lauren graduated from

    Shenendehowa High School in Clifton Park in 1994; and three months later, she subsequently

    attended SUNY Oswego, where she was involved in a variety of campus activities. PSR ¶ 210.

    During her time away at college, Nancy divorced for the second time. Ex. 2 at 1. Nancy was

    extremely depressed after this second divorce, and Lauren watched her mother’s emotional

    stability and self-esteem deteriorate. Id. It was during this time period that Nancy was introduced

    to Raniere. Id. Nancy and Raniere quickly became friends, and Lauren observed that Nancy began

    to rely on Raniere for advice related to both her employment and personal life. In fact, Raniere

    assisted Nancy with implementing a management system program at a nuclear power plant where

    she worked. Raniere Trial Tr. (“Tr.”) at 1516. During this time period, it also became very clear

    to Lauren that Nancy had the utmost admiration and respect for Raniere. Nancy not only believed




                                                    3
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 8 of 43 PageID #: 20011




    that Raniere was extremely smart, but she also attributed a lot of her successes in her employment

    to Raniere. Given Raniere’s prominence in her mother’s life and her mother’s clear admiration

    for him, Nancy became eager for her children to meet him. During her senior year of college,

    while Lauren was home for the holidays in the winter of 1997, Lauren met Raniere for the first

    time. A few months later, Nancy hosted a dinner party at her home so that Lauren could finally

    get to know the man that Nancy came to hold in such high regard, as well as his group of friends.

    Id. at 1515-1516. Lauren described her first impressions of Raniere as “a little strange” and that

    she felt “awkward and uncomfortable around him.” Id. at 1516. However, she disregarded her

    initial impressions in large part due to the fact that her mother revered him. Nancy’s admiration

    for Raniere lead Lauren to believe that Raniere was “really good at what he did; that he was really

    smart and had some…innovative ideas.” Id. at 1516-1517.

           Lauren graduated from SUNY Oswego with a Bachelor of Arts degree in English in June

    1998. At the time of her graduation, Lauren, like most college graduates, lacked direction and had

    very little career aspirations. Ex. 2 at 1. Lauren ultimately traveled throughout Europe for six

    weeks with several of her friends before her mother urged her to come home to Clifton Park, New

    York and begin working with them in their new business. Id. at 1514. Notably, Lauren learned

    that her mother and Raniere had started a human potential school called “Executive Success

    Programs” or “ESP.” Id. The coursework and curriculum in ESP, developed by Raniere and

    Nancy, was designed to assist individuals with achieving their life goals. Nancy encouraged

    Lauren to enroll in ESP, as her mother believed that the ESP curriculum would assist Lauren in

    figuring out what she wanted to do with her life. Nancy also made a deal with Lauren: if Lauren

    attended ESP classes for six months, Nancy would support Lauren no matter what career path

    Lauren chose to do after the ESP classes. Id.




                                                    4
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 9 of 43 PageID #: 20012




            Lauren dutifully returned home at her mother’s request, and she moved back into her

    childhood home with her mother. Id. Lauren ultimately enrolled in the first six-week ESP

    program, which was taught by Raniere and Nancy. Upon conclusion of the program, and with

    “blind loving loyalty to her mother,” Lauren decided to stay involved with ESP. See Ex. 1. One

    of Lauren’s oldest friends, Shannon Smith, describes that “Lauren was very eager to be working

    closely with and for her mother and set out in her career to help others.” See Shannon Smith Ltr.

    (Ex.5) at 1.

    II.     Lauren’s Involvement in ESP/NXIVM and Keith Raniere.

            From 1998 until her indictment in 2018, Lauren was involved with and employed by ESP,

    later known as NXIVM. To be clear, Lauren was involved with ESP/NXIVM for the majority of

    her adult life—from age 21 to the time of her Indictment at age 42.

            Upon the conclusion of the first six-week session in 1998, Lauren became a coach, and she

    soon began teaching classes and intensives. Lauren quickly became the Director of Education for

    ESP/NXIVM and later also served as the head of the division of ethics within ESP/NXIVM called

    the “stripe path.” Her job responsibilities included helping to open training centers, teaching

    intensives at various training centers throughout North America, and training ESP/NVIXM staff

    and coaches.

            Early in her involvement with ESP, Raniere took a vested interest in Lauren. After Lauren

    moved home with her mother in 1998, Lauren had few friends and spent a lot of time alone.

    Raniere was well aware that Lauren felt somewhat isolated and alone during this post-college time;

    and he would regularly call Lauren to check-in on her and would frequently ask Lauren to go on

    walks with him. During these interactions, Lauren began to confide in Raniere regarding the

    struggles that she was having with her family and as well as other events happening in her life. Tr.




                                                     5
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 10 of 43 PageID #:
                                  20013



 at 1517. It was these early interactions starting in 1998 that served as the catalyst for the beginning

 of Lauren’s romantic and sexual relationship with Raniere, which began on April 1, 2001. Id. at

 1522-1523. This allowed Raniere to begin grooming Lauren for not only his own prurient sexual

 interest, but also for what would eventually become Lauren’s blind, steadfast and unwavering

 commitment to Raniere. At the time that this sexual relationship began, Raniere was sixteen (16)

 years her senior: Lauren was only twenty-four (24) years old while Raniere was forty (40) years

 old.

        Raniere and Lauren’s relationship lasted from 2001 until 2018. Lauren’s sister, Michelle,

 believes that during Lauren’s relationship with Raniere, Lauren “was very badly taken advantage

 of by a cruel man who wanted to control all aspects of her life. He formed a relationship with her

 straight after she graduated from college as a highly impressionable young girl.” See Michelle

 Salzman Ltr. (Ex. 6). During the relationship, Raniere controlled Lauren, and he dictated all

 aspects of Lauren’s life and their relationship. Raniere made clear that Lauren could not tell

 anyone, not even her mother, about their relationship. Ex. 3 at 1. He demanded that she hide

 certain aspects of her life. Raniere required that Lauren be in a monogamous relationship with

 him (even during a decade long time period when they were not intimate) while he was free to live

 a polyamorous life and have multiple sexual partners. Tr. at 1527. Raniere dictated the grooming

 of her pubic hair, and he took naked photographs of Lauren despite her aversion to doing so. Tr.

 at 1536-1537. Raniere dictated whether he and Lauren would have sex with other individuals, and

 he initiated these sexual encounters. Id. at 1538. Lauren was required to ask Raniere’s permission

 before making most decisions in her life, including whether she could travel to visit family

 members and whether she could receive medical care. Id. at 1529. Lauren’s friend, Tracy

 Cunningham, accurately describes Lauren as a “young adult who was released from the structure




                                                   6
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 11 of 43 PageID #:
                                  20014



 that college provided into the arms of a trusted yet nefarious man who forever changed her life.”

 See Tracy Cunningham Ltr. (Ex. 7). By serving as such a controlling force in her life, Raniere was

 laying the foundation to ensure that Lauren would concede to his demands and never question his

 intentions. Lauren has often described these early days in her relationship with Raniere as being

 in “DOS before DOS.”

        Raniere’s control over Lauren carried over into her work with ESP/NXIVM as well. As

 the leader of this group, also known as the “Vanguard,” Raniere was not only worshipped by all

 members, but all members believed Raniere was the most knowledgeable about everything. If

 Raniere requested that a member of NXIVM engage in a particular act or activity, then that

 member was expected to answer Raniere’s request and follow Raniere’s directions. It was made

 clear that members who did not abide by Raniere’s rules or directions could not advance within

 ESP/NXIVM. This was true for Lauren as well. In fact, if Lauren did not abide by Raniere’s

 directives, she would not only become stagnant on the stripe path or in her employment, but her

 failures would be viewed as an “ethical breach.” An “ethical breach” was a belief that Lauren had

 “compromised her ideology or done something unethical that was damaging or destructive in favor

 of being mindless or more comfortable or lazy.” Tr. at 1544.

        The individuals in NXIVM who had committed an “ethical breach” were subjected to open

 ridicule, shame, and often shunning by Raniere. Id. at 1875. Lauren was no exception. In fact,

 Lauren often engaged in conduct that she otherwise would not have because she was fearful of

 having a breach. Yet, Raniere consistently told her that engaging in his requested activities was

 important for the advancement of her growth and professional development in the organization.

 Lauren testified that she believed “Keith understood everything about people’s psychodynamics;

 if Keith observed something and I couldn’t see it, it was because I didn’t understand and needed




                                                 7
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 12 of 43 PageID #:
                                  20015



 to learn something.” Id. at 1924. It was this manipulation by Raniere which influenced Lauren’s

 participation in harboring Jane Doe 4 in a room for almost two years under the threat of potential

 deportation if Jane Doe 4 did not perform work requested by Raniere, Lauren, and others. At the

 time, Lauren could not see that she was engaged in criminal conduct by adhering to Raniere’s

 requests and directives. Tr. at 1936. But, looking back, in particular at the crime involving Jane

 Doe 4, Lauren is filled with disgust and shame regarding this conduct. Id. She stands by her

 testimony that out of all of the crimes that she committed, her conduct towards Jane Doe 4 was

 “the worst thing” she had done in this case. Id.

        Raniere made numerous empty promises to Lauren, but most painful was his promise to

 her that the two would have children together. Lauren desperately wanted children, but because

 she was in a relationship with Raniere, she had to wait until he said it was time to do so.

 Unfortunately for Lauren, that time never came, and she waited over a decade for Raniere to

 change his mind. In 2013, Lauren told Raniere that she wanted to leave her relationship with him

 and start dating someone else. Id. at 170-1702. Clearly upset that he would no longer have control

 over Lauren if she left the relationship, and under the guise that this too was an “ethical breach,”

 Raniere convinced Lauren to stay and told her that he would reinvest in the relationship and

 promised that the two would eventually have children together. Id. at 1527. Lauren wanted

 children very badly, so she chose to stay in the relationship based in part Raniere’s promises. Id.

 at 1559. In what Lauren can now see was nothing more than gamesmanship, Raniere also

 threatened to step down as the head of the NXIVM community because of Lauren’s transgression,

 causing Lauren to believe that others would suffer due to her failures, a tenant he later carried into

 DOS. Lauren felt responsible for the people in the NXIVM community, and at that time, she could




                                                    8
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 13 of 43 PageID #:
                                  20016



 not reconcile why Raniere would abandon them based solely on her decision to leave their

 romantic relationship.

        Unfortunately for Lauren, Raniere never committed to having children with her, and

 instead, told her that he was considering having children with another woman, Marianna. Id. at

 1702. Lauren was devastated by this news, but she again agreed to stay faithful to Raniere, even

 though the two had essentially no relationship and there was no longer a promise of children.

 Raniere extracted this commitment through leveraging Lauren’s desire to be a good person, telling

 her that love is selfless and if she was really a loving person she would stay strictly out of love

 without self-interest, meaning with no promise of a relationship or children.

        This incessant manipulation by Raniere and her fear of how she and her family would be

 treated if she left her relationship with Raniere was the basis for Lauren staying in ESP/NXIVM

 as long as she did. Ex. 2. Raniere had his manipulative hooks in Lauren from an early age.

 Whether it was the nighttime walks in Clifton Park, the countless lessons with Raniere discussing

 NXIVM principles, or general advice concerning family members, Lauren now recognizes that

 she was nothing more than a replaceable pawn in Raniere’s deranged and narcissistic views of

 personal relationships.

 III.   Lauren’s Involvement in DOS.

        In January 2017, two years after DOS had begun, Raniere approached Lauren and told her

 that he “wanted to make [their] relationship closer.” Id. at 1684. Raniere specifically asked Lauren

 what she was willing to do for her growth and commitment to him. Consistent with the nature of

 her relationship with Raniere, Lauren responded that she was willing to do “anything” as she was

 “fully committed to [her] growth and fully committed to [Keith]. Id. Raniere told Lauren that

 some of the other women would be approaching her in the next few days to discuss this new growth




                                                  9
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 14 of 43 PageID #:
                                  20017



 project. Id. He further explained that the intent was always for her to be a part of this group but

 did not go into further detail. Id. Shortly thereafter, Rosa Laura Junco approached Lauren about

 joining the sorority known as DOS, or the Vow. Tr. at 1686. Rosa Laura explained the concept

 of collateral, which was needed to ensure that Lauren would uphold her vow of secrecy regarding

 this group. Id. At the suggestion of Rosa Laura, Lauren submitted naked photographs as her

 collateral and was told that they would be kept “safe and secure.” Id. at 1692. Following the

 submission of collateral to Rosa Laura, Keith shared that he had started a sorority with seven

 founding members, and Lauren was going to be invited to be a founding member (albeit two years

 after the sorority had started). PSR ¶ 12; Addendum to PSR at 2. Rosa Laura then explained the

 Master/Slave concept to her and informed that Raniere would be Lauren’s master and she would

 be his slave. Id. at 1693-1694. Rosa Laura further explained additional concepts of DOS,

 including the vow of obedience that Lauren must make to her master, Raniere; as well as the

 concept of a collar (necklace), which symbolized a chain to her master. Id. Rosa Laura also

 explained that there would be a brand, in the shape of Raniere’s initials, to honor the experience

 of overcoming pain for principle. Id. Raniere falsely claimed that the women had chosen the idea

 of a brand and had fashioned the design to include his initials as tribute. It was not until Raniere

 was arrested that Lauren learned the idea for branding was Raniere’s and shortly before trial that

 she learned the initials were his idea and not the women's. At the time, Lauren saw the opportunity

 to join DOS as the only way to prove to Raniere that she was still committed to her growth and to

 him. Id. at 1684; Ex. 2.

        Once again, Lauren was determined to seek Raniere’s approval; Lauren jumped into DOS

 head-first with her eyes wide shut. She provided her initial collateral of nude photographs and was

 branded within three days of learning about DOS. Tr. at 1697. Following her branding, and as a




                                                 10
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 15 of 43 PageID #:
                                  20018



 further sign of her commitment to DOS and to Raniere as her master, Lauren, at Rosa Laura’s

 direction, provided further collateral to collateralize all aspects of her life, including everything

 material that she owned: her two properties, her two cars, her money, her financial investments,

 art, as well as intangible things like her position in NXIVM. 1 Id. at 1696.

        As part of her commitment to DOS, Lauren was also required to enroll other individuals

 into DOS. These individuals would be slaves to Lauren—not to Raniere —and Lauren would be

 their “Master.” Lauren enrolled six individuals into DOS under the false premise that they were

 joining a women’s empowerment group. PSR ¶ 12. Lauren explained the concept of collateral to

 each of her slaves and told them that they needed to provide collateral in the form of nude

 photographs or potentially embarrassing and shameful information in order to learn about the

 organization. PSR ¶¶ 62-63. After receiving the initial collateral, Lauren then described the four

 concepts of DOS: (1) the lifetime vow of obedience to your master; (2) master/slave concept; (3)

 the collar; and (4) the brand. Tr. at 1718. If the potential slave wanted to be part of DOS or the

 Vow, these slaves were then required to provide additional collateral. Id. Lauren selected her six

 (6) slaves with Raniere’s input. Raniere directed Lauren to conceal from her slaves that he had




 1
   Notably, ten days after Lauren was fully enrolled in DOS and in a lifelong vow of obedience to
 Raniere, Raniere surprised Lauren and told her that Marianna was pregnant with his child. Tr. at
 1698-1708. Raniere was aware of this information for over three months and deliberately withheld
 this information from Lauren prior to her enrollment into DOS. Id. at 1704. This fact further
 supports Raniere’s full manipulation and control over Lauren. Id. Moreover, had Keith told
 Lauren this information prior to her enrollment in DOS, it is very likely that Lauren would not
 have remained in NXIVM and would not have joined DOS, which would have negatively impacted
 Raniere. Id. To be clear, Lauren had been a central figure in NXIVM for years. As such, her
 departure would have certainly raised questions about the viability of NXIVM. Lauren truly
 believes that Raniere brought her into DOS only because he knew that she would leave NXIVM
 once she learned Marianna was pregnant. Raniere’s actions in concealing this information until
 after Lauren joined DOS were not only deceitful and manipulative but demonstrate the lengths
 Raniere was willing to go to in order to maintain Lauren’s blind trust and faithfulness to his
 initiatives.



                                                  11
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 16 of 43 PageID #:
                                  20019



 any involvement in DOS. Id. at 1717. Raniere further directed Lauren to conceal from her slaves

 that the brand contained his initials. Id. Instead, Lauren was directed to inform her slaves that the

 brand was a “symbol.” Id. Based on these knowing and intentional misrepresentations, Lauren

 and other first and some second line DOS masters, wrongfully convinced numerous other women

 to provide collateral and join DOS. Similar to the DOS requirements imposed on Lauren, Lauren’s

 slaves were also required to provide collateral, be branded, and abide by the master/slave

 principles.

 IV.    Lauren’s Indictment, Cooperation, Guilty Plea and Testimony at Keith Raniere’s
        Trial.

        DOS became public on or about May 2017, just four and one half (4½) months after Lauren

 had joined DOS. PSR ¶ 101; Addendum to PSR at 2. Shortly thereafter, the government began

 its investigation into DOS, Raniere and the co-defendants in this matter. On or about April 20,

 2018, the government obtained its initial Indictment against Raniere and Defendant Allison Mack

 ("Mack") charging them with sex trafficking, sex trafficking conspiracy and forced labor

 conspiracy. See Indictment at DKT. 14. On or about July 23, 2018, the government obtained a

 Superseding Indictment, alleging Racketeering Conspiracy and adding four more defendants,

 including Lauren. See Superseding Indictment, DKT. 50.

        During the first few months following her indictment, there was a short period of time that

 Lauren was still under the delusions created by Raniere that her actions, and the actions of all her

 co-defendants, were “noble.” In fact, in the early stages of this case, Lauren held firm to the belief

 that Raniere’s conduct was being mischaracterized and exaggerated by the government. However,

 after seven (7) months in home confinement and after a meaningful review of the voluminous




                                                  12
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 17 of 43 PageID #:
                                  20020



 discovery 2 and the government’s submissions, the walls that Lauren had built around herself

 (comprised of NXIVM teachings and principles and her dedication to Keith) soon gave way to

 common sense. Ex. 2 at 4-5. For the first time, Lauren was able to step outside of the NXIVM

 bubble, free from any external influences, and see that Raniere’s actions were based on deception,

 manipulation, and psychological trauma. Lauren realized that Raniere, her “most important

 person” and the man she almost took a bullet for in Mexico, had engaged in illegal, unethical and

 repulsive conduct, which directly contradicted the very teachings and principles that he taught

 Lauren to uphold. Tr. at 1507, 1889-1892. Lauren was able to see the abuse Raniere inflicted on

 not only her, but others. Based on everything that she had learned since the time of her indictment,

 it now became crystal clear to her that she could no longer defend Raniere or sit next to him at the

 defense table at a trial. In being honest with herself, and in an effort to take responsibility for all

 of her actions, Lauren approached the government regarding cooperation in early March 2019.

        Lauren was the first defendant in this case to proffer with the government, and she began

 proffering with the government on or about March 17, 2019. Lauren met with the government on

 multiple dates—March 17, 18, 23, and 24, 2019—for lengthy proffer sessions before the

 government extended a Cooperation Agreement to her on March 25, 2019. During these meetings

 with the government, Lauren was exceedingly helpful in detailing her involvement in NXIVM and

 DOS; she provided critical information regarding Raniere and the acts of all defendants in this

 case. Specifically, through Lauren’s proffers, Lauren “provided the government with detailed

 information regarding the criminal activities of her co-defendant Raniere and his co-conspirators,



 2
  In particular, upon her review of emails between Raniere and Camila, coupled with the fact that
 Lauren had been removed from the grasp of Raniere and NXIVM, Lauren was finally able to
 appreciate the nature of Raniere’s abusive and manipulative tactics. For the first time, Lauren was
 able to see that Raniere had treated her in a similar manner to how Raniere had treated Camila.
 See Ex. 2 at 4.



                                                   13
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 18 of 43 PageID #:
                                  20021



 including significant information regarding DOS, the secret organization led by Raniere.” Gvt.

 Sentencing Memorandum, Jul. 16, 2021, DKT. 1068 at 1. Such detailed information also

 specifically included facts about Raniere’s involvement in DOS, the activities of the first line DOS

 masters, and information regarding the concept of collateral. Id. Lauren was able to fully explain

 to the government the NXIVM, JNESS and SOP curriculums, and she was able to identify which

 specific teachings were contained within each curriculum, which allowed the government an

 appreciation of where Raniere was using certain principles for his continued corruption and

 manipulation of others. See, e.g., id. Lauren provided the government with important information

 about the sorority house. Tr. at 1623. Notably, Lauren also provided the government with copies

 of the letters that Jane Doe 4 wrote to Raniere while she was confined to a room for nearly two

 years. Specifically, Lauren testified that Jane Doe 4 “wrote Keith letters throughout the whole

 time she was in the room. And he asked me to keep them. And I did…I kept them and then after

 he was arrested, I photocopied them and they became part of the materials in this case.” Id. at

 1968.

         “By virtue of her close, decades-long relationship with Raniere, Lauren was privy to a

 significant amount of information regarding Raniere’s role in directing criminal activity within the

 enterprise, even where Raniere had taken great pains to conceal his role.” Gvt’s Sentencing

 Memorandum at 4. There is no question that Lauren’s honesty and lifelong knowledge of the

 organization was the basis for her to be called to testify at Raniere’s trial. Lauren met with the

 government for countless hours on “dozens of occasions, both in proffers and in preparation for

 trial testimony.” Id.

         Because the Court was present for all of Ms. Salzman’s testimony, we will not rehash her

 statements. However, it bears noting that Lauren’s testimony allowed the jury to have a complete




                                                 14
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 19 of 43 PageID #:
                                  20022



 and comprehensive understanding of the complex issues in this case and a first-hand account of

 Raniere, his manipulation of others, and his criminal objectives. Lauren testified for four (4) days.

 For most of her time on the stand, she discussed incredibly sensitive, shameful and embarrassing

 conduct. However, testifying at Raniere’s trial was a healing process for Lauren as she was able

 to acknowledge the wrongfulness of her conduct and confront the man who manipulated and

 abused her for over twenty (20) years. This was the first and most important step of her recovery

 and rehabilitation.

 V.     Lauren’s Post-Trial Efforts to Commence a New Chapter in Her Life.

        After her trial testimony, Lauren experienced significant emotional difficulties and

 experienced a “devastating recapitulation of the prior two decades of her life.” Ben Myers Ltr.

 (Ex. 8). Lauren’s trial testimony was undoubtedly the first and most important step in her

 rehabilitation process.   Since this time, however, Lauren has made significant efforts to

 meaningfully continue to regain her identity by engaging in regular counseling with Charles

 Bonerbo, LCSW (“Mr. Bonerbo”), embarking on a new career path, and spending time with family

 and friends and caring for her ailing family members.

        A. Lauren Has Attended Counseling to Address her Misconduct and Recovery.

        After her testimony at Raniere’s trial, Lauren was in an extremely dark place in her life.

 While her testimony served as a pseudo-release of years of pain, she was now faced with the reality

 that most of her entire adult life had been based upon the principles of a Charlatan. Recognizing

 that she was spiraling into depression, Lauren initially sought assistance from a psychiatrist who

 provided her with medication, which allowed her to cope with her with anxiety and trauma. Ex. 1

 at 1. However, after several months of being medicated, Lauren decided that she needed to address

 and confront how an intelligent woman such as herself could have disregarded the red flags for so




                                                  15
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 20 of 43 PageID #:
                                  20023



 many years. Lauren sought out Mr. Bonerbo in August 2020, and she began working with him so

 that she could engage in “a deeper and more meaningful psychotherapy.” Ex. 1 at 1-2. As Mr.

 Bonerbo explains:

             A goal of [Lauren’s] therapy is to understand and investigate the deeper
             motivations for her behavior and to find answers for her regrettable
             participation in the NXIVM group more completely. As she sa[id] at the
             beginning of the treatment, “After twenty years, my whole belief system
             along with my identity entirely collapsed.”
 Id. at 2.

         Lauren has been seeing Mr. Bonerbo weekly, and sometimes biweekly, for over one year.

 Id. at 1. She entered into treatment with post-traumatic stress, and she reported to Mr. Bonerbo

 that she was experiencing “depression, anxiety, flashbacks and dissociative moments that

 significantly disrupted her daily activities.” Id. at 2. Lauren was “ashamed and remorseful as she

 recalls her unwitting involvement in what she believed to be an ‘honorable’ self-improvement

 organization for over 20 years since her university graduation.” Id. Lauren explained to Mr.

 Bonerbo that she had become romantically involved with Raniere shortly after joining NXIVM,

 and she gained leadership roles by carrying out the duties and tasks requested of her. Id. However,

 she came to learn over the years that Raniere was sexually involved with other women in the

 organization, and that he “did not live up to the promises, personally and professionally, to which

 he had agreed.” Id.

         After seeing Lauren regularly for one year, Mr. Bonerbo reports that it is clear that she

 “became entangled in a situation in which she surrendered subconsciously to a dominant authority

 that exploited and manipulated her.     This dilemma explains her inability to detach herself

 emotionally from this individual, although she understood in many ways it was detrimental to her

 well-being.” Id. at 3. While Ms. Salzman sees Mr. Bonerbo once or twice each week, she



                                                 16
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 21 of 43 PageID #:
                                  20024



 “continues to experience nightmares, hyper-vigilance and occasional flashbacks.” Unfortunately

 for Lauren, by escaping NXIVM, Mr. Bonerbo believes that she is likely to suffer with these post-

 traumatic symptoms for years. Id.

        It will certainly take a great deal of time in order for Lauren to fully heal from her twenty

 (20) years of involvement with Raniere. Fortunately for Lauren, Mr. Bonerbo is committed to

 continuing to assist her through this healing process.

        B. Lauren Has Embarked on a New Career Path.

        As discussed in Sections I and II supra, Lauren became involved in ESP/NXIVM at age

 twenty-one (21), at the encouragement of her mother. Prior to her indictment, NXIVM was the

 only professional endeavor that Lauren has ever known. After her trial testimony, and for the very

 first time in her adult life, Lauren now had the opportunity to choose her career path, free of any

 external influence. Christi R. Kane Ltr. (Ex. 9). Lauren consciously made the decision to avoid

 any career path that resembled her prior life in NXIVM. Instead, she chose to embark on a career

 that involved caring for and working with animals.

        In the fall of 2019, Lauren enrolled as a student in a pet grooming academy in Clifton Park,

 New York. While in this program, Lauren completed over three hundred hours of work and

 ultimately earned a certificate in Professional Dog Styling in November of 2019. See PSR ¶ 211.

 While attending this certificate program, and in an effort to further bolster her career in this new

 field, Lauren also began working as a dog groomer at a local pet store.

        The owner of Harvey’s Pet, Christina VanValkenburgh stated:

             I met Lauren Salzman in September of 2019 where we both attended

             Grooming School at Golden Paws Pet Styling academy in Clifton Park.

             During the course Lauren was always on time and displayed such love,




                                                 17
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 22 of 43 PageID #:
                                  20025



             compassion, and devotion to the animals that she worked on and the other

             students, including myself. It was this love and kindness that led me to

             offering Lauren a position within my company.

 See Christina VanValkenburgh Ltr. (Ex. 10).

        Cristina Castelluccio, a manager at Harvey’s Pet, states that Lauren shows dedication and

 compassion to her career and customers. Specifically, Ms. Castelluccio comments that:

             Lauren is an extremely hard worker and takes her career very seriously.

             Lauren is always hoping and finding ways to better herself with education

             to grow her skills and career path. She is compassionate and genuinely

             cares about all the dogs and customers that enter Harvey’s Pet Center. She

             goes above and beyond every day to make other collaborators smile and

             enjoy their day. Her commitment and positivity towards her skill inspires

             me and encourages me to better myself.

 See Cristina Castelluccio Ltr. (Ex. 11).

        While working as a dog groomer, Lauren also completed the four additional certificate

 programs and earned certifications of completion of all four programs. These programs included:

 (1) Course Certificate for Dog Emotion and Cognition from Duke University, April 30, 2020; (2)

 Certificate of Completion for the Science of Skin Learning Series from IV San Bernard USA dated

 May 14, 2020; (3) Course Certificate for Animal Behavior and Welfare from the University of

 Edinburgh, Oct. 21, 2020; and (4) Certificate of Completion as an ABC Certified Dog Trainer

 from the Animal Behavior College, March 17, 2021. PSR at ¶ 211; Addendum to PSR at 1.

 Lauren’s commitment to her new career had a tremendous impact on those with whom she worked

 as well. Her fellow co-workers have described her as “hardworking, outgoing, compassionate and




                                                18
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 23 of 43 PageID #:
                                  20026



 warm-hearted;” and they admire her “dedication” to her new career. Lily Aesch Ltr. (Ex. 12);

 Mikayla Caffrey Ltr. (Ex. 13); Logan VonderHeide Ltr. (Ex. 14). And the customers with whom

 Lauren interacts are “impressed with her knowledge” in her new field. Lesley Hayden Ltr. (Ex.

 15).

         While Lauren excelled in her work at Harvey’s Pet Center, Lauren also had a strong desire

 to start her own pet grooming and skin and coat therapy services business, and she began to develop

 the business which she incorporated on or about May 2020, Milo James Animal Wellness. PSR

 ¶ 212. Lauren left her employment with Harvey’s Pet on or about March 2021 so that she could

 focus more of her time on developing her business. Seeking to further her entrepreneurial efforts,

 Lauren has even reconfigured a portion of her home to allow for a full dog bath and grooming

 area. See Kara Jean VanGuilder Ltr. (Ex. 16). Over the last several months, Lauren has been

 taking on customers for pet grooming as well as skin and coat disorders. One of Lauren’s

 customers, Kara Jean VanGuilder, believes that Lauren is incredibly talented in her new career

 path:

             I reached out to the animal wellness business and Lauren immediately got

             back to me to schedule an appointment. I went two weeks later to Lauren’s

             home with [my dog]. I was greeted by Lauren and we sat down and she

             explained the dog grooming process so I knew what to expect. She took

             time to text me updates after I dropped [my dog] off. Lauren was very

             gentle, patient and loving with [my dog]. When I picked her up, Lauren

             gave me a bag of homemade products for [her] specific skin condition and

             explained the condition and treatment thoroughly. She went above and

             beyond in the whole process. I have since brought [my dog] back for more




                                                 19
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 24 of 43 PageID #:
                                  20027



               treatments, as I am seeing a major improvement in her skin condition.

               Lauren has an in-home business with a dedicated room that includes a dog

               grooming table and professional stainless steel bathtub with a ramp.

               Lauren’s heart has been dedicated to helping animals. It shows. I referred

               by best friend to Lauren, who has been to many groomers, and we both

               agree that we will always go to Lauren for the grooming needs of our fur

               family.

 Ex. 16.

           In order to ensure that she is meeting her monthly expenses while she is starting her own

 business, Lauren also began part-time dog grooming work at Animal House Pet Grooming in

 Cohoes, New York. Her employer, Chiloe Hunt, describes that Lauren’s “attentiveness to every

 animal is authentic and sincere,” and she praises Lauren for bringing “her knowledge of skin and

 coat care to [her] business.” Chiloe Hunt Ltr. (Ex. 17). Her coworker, Cassandra Beattie, boasts

 that Lauren is a “valuable member” of the staff and truly believes that “Lauren’s work with animals

 has helped her during a very difficult time as she comes to terms with her mistakes and work[s]

 hard to move forward.” Cassandra Beattie Ltr. (Ex. 18).

           It is clear from these letters that Lauren has a passion for working with animals, and she is

 excelling in this line of work. This is in large part due to the fact that for the first time in her adult

 life, Lauren has grabbed the reins and has directed her life in the manner she sees fit. She has

 taken the initiative to obtain the proper schooling, certifications, and training needed in order to

 open her own business. It is rather remarkable that in just two short years, Lauren has completely

 shifted her career path and has excelled as a budding entrepreneur. Ex. 9. What is even more

 remarkable is that Lauren has humbly shared her past misconduct with her fellow colleagues. In




                                                    20
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 25 of 43 PageID #:
                                  20028



 doing so, she has demonstrated through her words and actions that she is remorseful for her

 conduct. Lauren’s employers and colleagues have embraced Lauren and her mistakes with open

 arms, are empathetic to the circumstances surrounding her guilty plea, and want nothing but the

 best for her as she starts anew. See, e.g., Ex. 9-18.

        C. Lauren’s Family and Friends Serve as a Strong Support System.

        Lauren’s family has served as a significant source of strength for her throughout the last

 several years. While Lauren has always loved and cared for her family members, she now has a

 much deeper, profound and unconditional love for her family. Specifically, Lauren has been

 committed to caring for her ill family members, and she is constantly relied upon and depended

 upon by these family members. As this Court is aware, Lauren has served as a caretaker for her

 mother throughout the last several years, as her mother battled breast cancer and had to undergo

 subsequent surgeries and treatments. Ex. 3. This Court has also graciously granted Lauren

 permission to visit regularly with her elderly grandparents in order to assist them with their medical

 care. Her brother-in-law confirms that Lauren is “helping care for her elderly grandparents on an

 ongoing basis, who are now fully dependent on live-in assistance around the clock.” Ex. 8. Most

 recently, Lauren’s father was diagnosed with “bladder malignancies,” and he has also had to

 undergo several surgeries and treatments. Ex. 4. Over the last several months, Lauren has been

 able to see her father weekly and assist her stepmother in caring for her father as he battles these

 ailments. Sandy Padilla Ltr. (Ex.19).

        Additionally, Lauren has taken this opportunity to rekindle friendships with some of her

 oldest friends. Ex. 5, Ex. 7. Raniere often forbade Lauren and other NXIVM members from

 having any semblance of a friendship or relationship with individuals who were not a part of

 NXIVM. Meghan Swayne Ltr. (Ex. 20). As a result, Lauren allowed many of her closest




                                                  21
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 26 of 43 PageID #:
                                  20029



 friendships to fall by the wayside. Fortunately, several of Lauren’s oldest friends reached out to

 her during the pendency of this case and stood by her side in her time of need. David Ashen Ltr.

 (Ex. 21). These friends not only watched Lauren confront Raniere and testify against him, but

 they have witnessed her walk away completely from NXIVM and Raniere and begin her new life.

 Carmen Gutierrez Ltr. (Ex. 22). Lauren’s friends have also witnessed Lauren’s full and complete

 acceptance of responsibility for her criminal conduct and her deep remorse about her participation

 in DOS and Raniere’s initiatives. Wende Irick Ltr. (Ex. 23); Kim Constable Ltr. (Ex. 24). It says

 a great deal about Lauren’s character that so many of her family members, friends, coworkers, and

 even customers have supported Lauren, recognized her positive qualities, and helped her emerge

 from one of the darkest moments in her life. Colin Telford Ltr. (Ex. 25); see also Ex. 3-25.

        Importantly, the last three years mark the first time that Lauren has been able to live out

 from under the umbrella of Raniere’s teachings. Her three years in home confinement have

 allowed Lauren the opportunity to not only rediscover her true self, but to rekindle her familial

 relationships and friendships.

        AN EVALUATION OF THE FACTORS SET FORTH IN 18 U.S.C. § 3553(a)

        The Sentencing Guidelines are no longer mandatory, and a sentencing court may depart

 from the Guidelines in the interest of justice. Gall v. United States, 552 U.S. 38, 49-50 (2007);

 United States v. Cavera, 550 F.3d 180, 187-89 (2nd Cir. 2008). A sentencing court does not

 presume that a guidelines sentence is reasonable; instead, the sentence recommended by the

 guidelines provides a starting point which the Court considers along with the § 3553(a) sentencing

 factors. Rita v. United States, 551 U.S. 338, 351 (2007); Simon v. United States, 361 F.Supp.2d

 35, 40 (E.D.N.Y. 2005) (holding that a court should give the Guidelines “the same weight accorded

 to each other [§ 3553(a)] factor”). After reviewing these factors, the Court must “make an




                                                22
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 27 of 43 PageID #:
                                  20030



 individualized assessment based on the facts presented.” Gall, 552 U.S. at 50. The sentencing

 court must “impose a sentence sufficient, but not greater than necessary to comply with the

 purposes of” sentencing as described in 18 USC § 3553(a)(2). The Court should impose the least

 severe sanction necessary to achieve the purposes of punishment established by Congress in

 § 3553. United States v. DeRiggi, 893 F.Supp. 171, 182 (E.D.N.Y. 1995).

        This District has embraced the view that the “utilization of non-incarcerative sentences

 needs to be increased.” United States v. Blake, 89 F.Supp.2d 328, 346 (E.D.N.Y. 2000). A

 departure from the guidelines is especially warranted in an atypical case such as this because the

 Guidelines were only created as a “framework applicable to a ‘heartland’ of typical cases--

 embodying the conduct that a given guideline describes.” United States v. Bryson, 163 F.3d 742,

 746 (2nd Cir. 1998). When conducting an individualized assessment and analysis of the § 3553(a)

 factors as they pertain to Lauren, and when taking into consideration Lauren’s extraordinary

 cooperation as detailed in the Government’s Sentencing Memorandum, we respectfully submit

 that the Court should impose a non-incarceration sentence for Lauren.

 I.     18 U.S.C. § 3553(a)(1). The Nature and Circumstances of the Offense.

        This case presents a unique set of facts and circumstances for all defendants, but it does so

 particularly for Lauren. In order to fully understand Lauren’s criminal conduct, it is important to

 consider that her mother, Nancy Salzman, introduced her into the ESP/NXIVM organization after

 she graduated from college. Her mother played a critical role in Lauren becoming employed with

 the company, advancing professionally, and staying involved with the company for over twenty

 years. It is also important to consider Lauren’s lengthy and abusive relationship with Raniere, and

 how his manipulation and control overpowered her own belief system and contributed to the

 commission of the crimes in which she pled guilty. Indeed, courts in this district have recognized

 the influence that a defendant’s family and romantic partners may have on a defendant’s criminal



                                                 23
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 28 of 43 PageID #:
                                  20031



 conduct. United States v. Hawkins, 380 F.Supp.2d 143, 164 (E.D.N.Y. 2005) (“It behooves us not

 to underestimate the extreme pressures a young person is under trying to extricate himself or

 herself from a family with a criminal background. . . and from a paramour who is a longtime

 criminal.”).

         Lauren was brought into ESP/NXIVM by her mother when she was only twenty-one years

 of age. As a recent college graduate, Lauren was eager to not only have a career, but to develop

 her personal and professional identity. “It is a psychological fact that young adults and recent

 university graduates,” like Lauren, “have a deep desire to integrate an identity of autonomy and

 competency.” Ex. 1 at 3. Lauren was also eager to become involved in what she perceived to be

 a progressive endeavor, mostly because of her mother’s tireless work in developing the

 organization.

                “[Lauren’s] mother first introduced her to the company after graduation

                and thought it was a positive way to get into the world of work and

                contribute to the betterment of society…When her mother introduced her

                into the organization, she saw a flattering opportunity to obtain maternal

                approval, professional status, earn money, and have a steady and loving

                relationship.”

 Id. at 2-3.

         The fact that her mother not only introduced her into ESP/NXIVM, but that her mother

 also developed the curriculum with Raniere explains why Lauren was so committed to

 ESP/NXIVM and its teachings. Throughout her life, Lauren has always sought her mother's

 approval and being asked to join ESP/NXIVM was the ultimate form of acceptance in her eyes.

 As Mr. Bonerbo describes, throughout Lauren’s childhood and in particular after graduating from




                                                   24
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 29 of 43 PageID #:
                                  20032



 college, Lauren was on a “continual quest for approval from her mother, whose love, she reports,

 was conditional and contingent.” Id. at 2. For Lauren, there is no question that her involvement

 with ESP/NXIVM was a way for her to bond with and strengthen her relationship with her mother.

        In addition to her mother’s influence over Lauren in her young adult life, Raniere also

 interjected himself into Lauren’s life as a friend, confidant, and lover. In her letter to the Court,

 Lauren details how the “subtle abuse and manipulation by Keith started early and continued

 throughout [her] time in NXIVM and DOS.” See Ex. 2 at 3. Keith’s manipulation of Lauren as a

 young adult and her indoctrination into his teachings and abuse tactics are issues that were seen by

 individuals within NXIVM and beyond. This is further detailed in the numerous character letters

 provided herewith, as well as the letters from several victims which have been provided to the

 Court. See, e.g., Ex. 2-9, 19-24. While not always apparent to her or subtle in his efforts, Keith's

 victimized Lauren through his psychological abuse which spanned for almost twenty years. As

 Jane Doe 6 poignantly described:

             Lauren was herself victimized by Keith within and outside of DOS. This

             should perhaps be given more weight for Lauren given that she was

             subject to Keith’s manipulations—with her own mother’s endorsement—

             over a period of 20 years in her very early adulthood…Having been under

             Keith’s influence since graduating college, I do not believe Lauren has

             ever experienced true freedom in her entire adult life. It is my sincere wish

             for her to finally have that.

 See Jane Doe 6 Ltr at 1-2.

        Lauren's die was cast as a young adult. She could not have removed herself from NXIVM

 because at a very early stage within NXIVM, her life became intertwined with the leadership of




                                                  25
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 30 of 43 PageID #:
                                  20033



 this organization. Lauren’s mother was a co-founder of NXIVM, and Keith, its philosophical

 leader, was her romantic partner. Lauren was personally and professionally committed to NXIVM.

 Lauren’s group of friends were all part of NXIVM, because, due to Keith’s direction she was

 unable to “maintain close friendships outside of NXIVM.” Ex. 5 at 2. In essence, if Lauren were

 to leave NXIVM, she would not only be leaving her mother and Keith, but she would be forced to

 give up her employment, as well as her only group of friends. At the early stages of her

 involvement in NXIVM, Lauren became “increasingly aware of the tactics employed by [Raniere],

 including blackmail, coercion, and exploitation, especially over members he felt betrayed him or

 displayed a lack of unquestionable and wavering loyalty.” Ex. 1 at 3. Lauren understood that

 leaving Keith and the organization would be incredibly detrimental to her life, as she would almost

 certainly be left with nothing—no family, no job, and no friends.

        To be clear, Raniere’s strong influence over Lauren and his manipulative tactics do not

 excuse Lauren’s criminal conduct; however, it provides “useful context” to understanding what

 set her “upon her illegal course.” Blake, 89 F.Supp.2d at 332. Lauren is completely aware that

 she engaged in immoral, reprehensible, and illegal conduct while she was associated with NXIVM

 and later DOS. Upon her full recognition that she and others committed crimes, she pleaded guilty

 to these crimes in an effort to take responsibility for her conduct. During her allocution to the

 Court and during her trial testimony, Lauren fully admitted and embraced the wrongfulness of her

 conduct and showed remorse. And to this day, she remains incredibly remorseful.

 II.    18 U.S.C. § 3553(a)(1). The History and Characteristics of the Defendant.

        Prior to the criminal acts committed in this case, Lauren lived a law-abiding life and had

 no criminal history. As explained in detail above, although Lauren committed horrific crimes, she

 did so under Raniere's thumb and his incredible coaxing that her conduct (while illegal) was

 intended to foster and contribute to her personal growth. Ex. 2. Since her indictment, however,



                                                 26
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 31 of 43 PageID #:
                                  20034



 Lauren has gone to incredible lengths to rehabilitate herself and demonstrate that she is no longer

 the person who engaged in such abhorrent conduct.

        Sentencing courts should consider the “widest possible breadth of information about a

 defendant” to ensure that the sentence imposed suits the individual defendant. United States v.

 Persico, 266 F.Supp.3d 632, 635 (E.D.N.Y. 2017) (quoting Pepper v. United States, 562 U.S. 476,

 488 (2011)). A court must sentence a defendant “as [s]he stands before the court on the day of

 sentencing.” United States v. Bryson, 229 F.3d 425, 426 (2nd Cir. 2000). To that end, a defendant’s

 conduct after being charged with a crime is highly relevant to the court’s analysis. A defendant’s

 pre-sentencing rehabilitation efforts often justify a downward departure from the guidelines,

 especially in a case such as this where the defendant has “taken responsibility for [her] actions and

 acted to reintegrate [herself] into a productive society.” Blake, 89 F.Supp.2d at 346.

            A.      Lauren’s Extraordinary Cooperation with the Government.

        Lauren’s cooperation with the government justifies a downward departure from the

 guidelines. Her proffer sessions with the government began prior to her guilty plea, and her

 cooperation was extensive and culminated with her testimony in support of the government's

 prosecution. See United States v. Joffe, No. 08-CR-206, 2010 WL 2541667, at *2 (E.D.N.Y. June

 4, 2010) (“The court departed from the guidelines. . . in light of the fact that defendant’s early

 cooperation enabled investigators. . . to understand the methods by which the fraudulent scheme

 was accomplished.”).      In its Sentencing Memorandum, the government detailed Lauren's

 substantial assistance, which occurred two months prior to Keith Raniere's trial.          See Gvt.

 Sentencing Memorandum. This substantial assistance contributed to Keith Raniere's conviction

 on all counts. Moreover, the Court may also assess a defendant’s cooperation, separate from the

 § 5K1.1 analysis, under 18 U.S.C. §3553(a). See United States v. Stewart, 590 F.3d 93, 141 (2nd




                                                  27
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 32 of 43 PageID #:
                                  20035



 Cir. 2009) (observing that the “use of a defendant’s cooperation to justify significant variances or

 departures from the otherwise applicable Guidelines calculations is commonplace.”); United

 States v. Blue, 557 F.3d 682, 686 (6th Cir. 2009) (“This means that post-Booker, the government’s

 failure to file a Section 5K1.1 departure does not necessarily preclude a sentencing court from

 taking into account substantial assistance when considering the appropriate sentence in light of the

 Section 3553(a) factors.”); United States v. McVay, 447 F.3d 1348, 1356 (11th Cir. 2006)

 (“Moreover, after it has decided the length of departure warranted by the substantial assistance

 motion, the district court is then obligated to take into account the advisory Guidelines range and

 the sentencing factors set forth in 18 U.S.C. § 3553(a) in fashioning a reasonable sentence.”).

        Once Lauren made the decision to cooperate with the government, she fully committed to

 this endeavor and spent countless hours explaining the nature of the criminal enterprise and related

 conduct. Lauren “admitted her involvement in the crimes in which she was charged…including

 some criminal activity as to which the government was previously unaware.” Id. Lauren “met

 with the government on dozens of occasions, both in proffers and preparation for trial testimony,

 and answered all the government’s questions, including questions about the crimes she committed

 as well as criminal activity engaged by her close friends and family members, including her

 mother.” Id. at 4.

        Lauren also served as a material witness for the government in Raniere's trial, and her

 testimony spanned for four days. Tr. 1504-2270. Lauren’s detailed testimony covered the

 following areas: “(1) Raniere’s leadership of the racketeering enterprise; (2) Raniere’s orders to

 confine [Jane Doe 4] to a room, without human contact, for nearly two years; (3) Raniere’s role as

 the “Grandmaster” in DOS; (4) Raniere’s direction that several DOS “slaves” be assigned to have

 sex with him; (5) efforts by Raniere and Clare Bronfman to discredit DOS victims and lie about




                                                 28
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 33 of 43 PageID #:
                                  20036



 Raniere’s involvement in DOS; and (6) statements regarding Raniere’s efforts to secure a “virgin

 successor” as a replacement for Camila.” Gvt. Sentencing Memorandum at 4. The government

 made clear that Lauren’s cooperation was “critically important” in not only securing Raniere’s

 conviction, but it was also “highly likely” that her guilty plea was a factor in her co-defendants’

 respective decisions to plead guilty. Id. at 5. The government even went so far as to state that the

 “extent of Lauren Salzman’s cooperation and the significance of her assistance to the government

 were extraordinary.” Id. at 1 (emphasis added).

         In addition, Lauren’s trial testimony was incredibly important for the victims in this case.

 As Jane Doe 6 stated, “[b]ringing Keith Raniere to justice may not have happened but for Lauren’s

 testimony at trial.” Jane Doe 6 Victim Ltr. at 1. Sarah Edmonson also stated that Lauren “helped

 show the world that [Keith] is indeed a con man…We have all been betrayed but [her] role was

 the proverbial nail in the coffin…” Sarah Edmonson Victim Ltr. at 2. Lauren’s trial testimony

 likely also alleviated the need for the government to call these victims, as well as her other first

 line DOS members, as witnesses at trial. The government also recognized the impact that Lauren’s

 testimony had on the victims in this case and stated in its Sentencing Memorandum that her

 testimony “achiev[ed] a measure of closure for Raniere’s victims.” Gvt. Sentencing Memorandum

 at 4.

         Lauren was the first defendant to cooperate, and she was the only defendant to testify. Her

 cooperation began a full two months prior to trial. Id. at 5. Once Lauren decided to cooperate,

 she was “all in.” She repeatedly met with the government, sometimes in all day sessions without

 any reservations. Id. Lauren was fully committed to her cooperation despite that doing so meant

 that she was forced to confront the painful truths that she had buried deep inside of herself for so

 many years.




                                                 29
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 34 of 43 PageID #:
                                  20037



               B.     Lauren’s Commitment to Counseling and a New Career Path.

            In addition to Lauren’s cooperation and trial testimony, Lauren has taken serious,

 rehabilitative efforts to ensure that she never again engages in any criminal conduct. As detailed

 in Section V(A) supra, Lauren has pursued and meaningfully engaged in counseling and

 psychotherapy with Charles Bonerbo, LCSW. According to Mr. Bonerbo, Lauren suffers with

 “Depression, Moderate to Severe, Anxiety, Moderate to Severe, and a subjective sense of

 numbing, detachment, or absence of emotional responsiveness, and the experience of

 depersonalization and dissociative amnesia,” which is attributable to her time in NXIVM and

 under Raniere. Ex. 1 at 1. Throughout their counseling sessions, it has become apparent that

 Lauren was in fact a victim of Raniere’s abuse, introduced by her mother “to a seductive and

 exploitative leader with whom she sacrificed her whole sense of individuality.” Id. at 2.

            Lauren’s counseling sessions have also afforded an outlet in which she can express her

 “deep rage at the person with whom she gave herself up” and her “fury” regret for “being blind to

 the craziness.” Id. at 3. To be certain, Lauren feels “profound regret for her involvement and great

 remorse for any emotional pain she may have caused to others.” Id. Mr. Bonerbo has observed

 that Lauren’s “self-realization and deep understanding have contributed to the recognition of the

 futility of being in similar situations going forward.” Id. There is no question that Lauren’s weekly

 and sometimes biweekly counseling with Mr. Bonerbo has vastly contributed to her rehabilitation

 efforts.

            Moreover, Lauren’s new career path—free from NXIVM practices and prior NXIVM

 members—has also assisted with her rehabilitation efforts. Lauren has been able to devote all of

 her time during the last two years into learning about and caring for animals. As evidenced by the

 numerous characters herein from her employers and co-workers, Lauren’s work in this new field




                                                  30
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 35 of 43 PageID #:
                                  20038



 has been exemplary. In her new career path, Lauren has also been able to build “consistent and

 positive relationships” with those around her, which has been a significant part of her rehabilitation

 process. Ex. 2 at 6.

             C.         Lauren Serves as a Caretaker for Numerous Family Members.

         The Court should also consider a defendant’s family circumstances at the time of

 sentencing when determining an appropriate sentence under 18 U.S.C. § 3553(a). United States

 v. Coello, 415 F.Supp.3d 306, 310 (E.D.N.Y. 2019) (noting that, post-Booker, courts may give

 more weight to the “crucial consideration” of familial relationships). Since the inception of this

 case, Lauren has assisted multiple family members and has cared for them as they are battling

 difficult illnesses.

         As this Court is aware, Lauren's mother has been suffering with cancer for several years.

 Lauren has been by her mother's side through this difficult medical issue and continues to support

 her mother during her treatment. According to her mother, Lauren “supported me through my

 cancer treatment at a time when she was filled with uncertainty and trying to rebuild her life. She

 was there to do whatever was needed even though I know it scared her to have seen me sick and

 unable to care for myself.” Ex. 3 at 2. Her mother further states that “I don’t think I could have

 gotten through my own situation without Lauren’s love and support.” Id.

         In addition to caring for her mother, Lauren and her mother, have also cared for Lauren’s

 elderly and infirm grandparents. Ex. 8. Her mother makes clear that when Lauren’s grandparents

 “began to fail, Lauren came through, helping [her mother] with them and showing them love and

 concern.” Ex. 3 at 2. And when her father recently developed health issues of his own, Lauren

 has been there to assist him and her stepmother. Ex. 4, Ex. 19.




                                                  31
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 36 of 43 PageID #:
                                  20039



        These efforts have not only been rewarding and have enriched Lauren's life while on home

 detention, but have also allowed her to reconnect with her family without the prior constraints

 imposed by NXIVM and Keith.

 III.   18 U.S.C. § 3553(a)(2). The Need for the Sentence Imposed.

        A. A Non-Incarceration Sentence for Lauren Will Reflect the Seriousness of the
           Offense, Promote Respect for the Law, and Provide Just Punishment for the
           Offense.

        In this case, a non-incarceration sentence for Lauren will not only reflect the seriousness

 of her offense, but will also provide just punishment. Indeed, a sentence of probation is not “an

 act of leniency,” but rather a “substantial restriction of freedom.” Gall, 552 U.S. at 44; see also

 United States v. Nesbeth, 188 F.Supp.3d 179, 195 (E.D.N.Y. 2016) (imposing a period of six

 months’ home confinement to “drive home the point” that the court “consider[ed] her crimes to be

 serious”). Probation is both rehabilitative and punitive and “may be used as an alternative to

 incarceration, provided that the terms and conditions of probation can be fashioned so as to meet

 fully the statutory purposes of sentencing.” United States v. Brady, No. 02-CR-1043(JG), 2004

 WL 86414, at *9 (E.D.N.Y. Jan. 20, 2004) (quoting U.S. Sentencing Guidelines Manual ch. 5, pt.

 B, introductory cmt.). Here, the Court can certainly impose probation terms which require that

 Lauren continue to meaningfully engage in her rehabilitative efforts, such as her counseling, to

 ensure that she continues down this transformative path.

        Notably, even some of the victims in this case do not believe that Lauren should serve a

 term of incarceration. The punishment that these victims consider appropriate for Lauren is highly

 relevant to the Court's decision regarding a sentence that promotes respect for the law and provides

 just punishment. Blake, 89 F.Supp.2d at 350 (noting that "a victim's reactions…are something that

 a judge must and should consider before imposing [a] sentence."). These victims have asked the




                                                 32
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 37 of 43 PageID #:
                                  20040



 Court for leniency, recognizing the abusive and complex nature of Keith's relationship with

 Lauren, when imposing Lauren’s sentence. Jane Doe 6 specifically states:

             I do not believe that Lauren is a continued threat to me or to society more

             broadly, and I have no reason to believe she would have committed any of

             these crimes without Keith’s influence. I also believe that even without a

             carceral sentence, the consequences of Lauren’s actions on her life are

             already devastating, including the loss of income and career, a majority of

             her friends, and the permanent reputational damage of being a convicted

             felon in a case with significant notoriety…Lauren should be shown

             leniency.

 Jane Doe 6 Ltr. at 1.

        A former DOS member, Amanda Canning, also does not believe a prison sentence for

 Lauren is warranted:

             The consequences in my life, as I see them today, do not feel well

             addressed through Lauren serving a prison sentence. I believe she has a

             heart, a conscience, a soul. I believe that she wanted a meaningful and

             rich life for herself and others. She was tender and gave to others even

             when it was inconvenient. She dedicated her life to helping people work

             through their most challenging life limitations and traumas, including

             me…I simultaneously recognize the injury, yet arrive at a position of

             mercy, based on many years of reflection and thoughtful consideration.

 Amanda Canning Ltr. at 2-3.




                                                 33
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 38 of 43 PageID #:
                                  20041



         In her victim letter, addressed directly to Lauren, Sarah Edmonson also states “I am not

 sure that prison is right for you (I trust the judge understands the complicated nature of your

 involvement and will factor that into your sentence.).” Sarah Edmonson Ltr. And while Daniela

 does not provide any input regarding how the Court should sentence Lauren; incredibly, she

 forgives Lauren for her conduct. See Daniela Victim Ltr. Importantly, Daniela recognizes that

 Lauren, like Daniela, also “suffered at the hands of Raniere.” Id.

         These women were all victims of Lauren’s criminal conduct. However, these women also

 appreciate that Lauren too was a victim of Keith’s manipulation, lies and deceit. These women

 attribute Lauren’s criminal conduct in large part to Keith's influence over her. It is these first-hand

 accounts and realizations that likely contribute to these victims’ beliefs that incarceration would

 not serve the interests of justice in her case.

         In addition to the victims’ views, the collateral consequences that Lauren will face

 following her felony convictions also bear upon the court’s determination of just punishment.

 Nesbeth, 188 F.Supp.3d at 188 (imposing a sentence of probation because the collateral

 consequences of the defendant’s felony conviction, including her likely inability to pursue her

 chosen career as an educator, “compelled” the court to conclude that the defendant had been

 sufficiently punished). Lauren has effectively lost everything as a result of her indictment and

 subsequent convictions: her job, her financial stability, friends, and even some family members.

 While she has worked tirelessly to rebuild her life, the damage and loss that she has suffered cannot

 go unnoticed. Lauren continues to suffer financial difficulty. PSR ¶ 224. Lauren has further

 suffered at the hands of relentless media outlets whose obsession with this matter has caused harm

 to most of the Defendants in this case, but in particular Lauren, who previously never had any

 media exposure. At the inception of this case, the media outlets were constantly outside of




                                                   34
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 39 of 43 PageID #:
                                  20042



 Lauren's residence. Given that Lauren still resides in Clifton Park, she is regularly noticed by

 fellow Clifton Park residents and the subject of targeted "hit pieces" by the media. Though Lauren

 was not charged with or convicted of any sex-related offenses, she has faced a social stigma

 because of the extensive media attention garnered by NXIVM that labeled her as a member of a

 “sex cult.” 3 See United States v. E.L., 188 F.Supp.3d 152, 173 (E.D.N.Y. 2016) (recognizing the

 harsh stigma that accompanies a sex offense).

        B. A Non-Incarceration Sentence for Lauren is an Adequate Deterrent and Also
           Protects Public from Further Crimes.

        As previously stated, probation is not a lenient punishment and constitutes a substantial

 loss of personal freedom. The punishment Lauren has already received, along with the collateral

 consequences she will continue to suffer as a convicted felon, provide adequate general deterrence,

 especially in light of the extensive media coverage of this case. See United States v. Carbon, No.

 12-CR-680, 2013 WL 5728253, at *2 (E.D.N.Y. Oct. 22, 2013) (sentencing the defendant to

 probation after concluding that the defendant’s felony conviction and its collateral consequences

 provided adequate general deterrence). As discussed above, by being charged with these crimes

 and in subsequently pleading guilty, Lauren has suffered incredible loss and hit “rock bottom.”

 PSR ¶ 204. Experiencing such significant losses and pain, as well as the incredible efforts that it

 took Lauren to begin her rehabilitation process, and come out with a semblance of her former self-

 identity, serves as a significant specific deterrent for Lauren. Moreover, the pure and utter

 humiliation that she has had to endure on a daily basis also provide adequate specific deterrence.

 United States v. Abraham, 944 F.Supp.2d 723, 738 (D. Neb. 2013) (imposing a below-guidelines




 3
    “Woman Implicated in NXIVM Sex Slave Case Pleads Guilty.” Mar. 29, 2019, CBS,
 https://www.cbsnews.com/news/lauren-salzman-implicated-nxivm-sex-slave-case-quietly-
 pleads-guilty-2019-03-29/.



                                                 35
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 40 of 43 PageID #:
                                  20043



 sentence after noting that the defendant had already suffered the “serious consequence” of the

 stigma of a felony conviction “in a small community”). Further, this district also frequently finds

 specific deterrence unnecessary in cases like this where the defendant has undertaken

 extraordinary pre-sentencing efforts at rehabilitation and where the defendant has fully cooperated

 with the government. United States v. Cadle, No. 04-CR-750, 2009 WL 1764980, at *2 (E.D.N.Y.

 June 11, 2009); United States v. Johnson, No. 09-CR-81, 2011 WL 2387812, at *2 (E.D.N.Y. June

 8, 2011).

        Imposing a sentence to protect the public from Lauren is unnecessary considering her

 successful rehabilitative efforts. Hawkins, 380 F.Supp.2d at 165. As detailed above, Lauren’s

 efforts with regards to counseling, starting a new career, and redeveloping her relationship with

 her family and friends demonstrate that she will not reoffend. Lauren’s counselor, Mr. Bonerbo,

 states that “[c]onsidering the depth of her regrets and remorse that she expressed during our

 sessions, it seems very unlikely that Ms. Salzman will repeat her past behaviors. Her impulses

 are well contained, and she has deepened her understanding of her motivations and prior behavior.

 She does not pose a threat to the community or society.” Ex. 1 at 4. (emphasis added). Mr.

 Bonerbo’s statements support that the public will still be protected if the Court does not order

 incarceration.

        The Court should also consider the time that Lauren has already spent on house arrest when

 fashioning a sentence that reflects just punishment. United States v. Carpenter, 320 F.3d 334, 345-

 46 (2nd Cir. 2003) (acknowledging that time served in home detention may be appropriately

 considered when determining what constitutes just punishment). On July 26, 2018, the Court

 placed Ms. Salzman on home confinement. Ms. Salzman has been on home confinement for three

 years, and her supervising Pretrial Services Officer has reported that Lauren “has complied with




                                                 36
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 41 of 43 PageID #:
                                  20044



 all Court-ordered conditions of release.” PSR ¶ 4. If the Court is inclined to sentence Lauren to a

 term of imprisonment, Lauren respectfully requests that the Court consider a sentence of home

 detention pursuant to U.S.S.G. § 5F1.2 in order to allow her to continue to address her

 rehabilitation efforts. As demonstrated above, Ms. Salzman has had no issues while on home

 confinement, and she could clearly comply with the parameters and restrictions of home detention

 should the Court order such a sentence.

        C. A Non-Incarceration Sentence Will Best Provide Lauren with Treatment Needed
           In the Most Effective Manner.

        18 U.S.C. § 3553(a)(2)(D) instructs the court to consider the most effective manner of

 providing the defendant with “needed educational or vocational training, medical care, or other

 correctional treatment” when fashioning a sentence. Probation adequately serves these goals in

 cases like this where Lauren is “doing everything in [her] power to forge a new life.” Gall, 552

 U.S. at 44. Notably, Lauren has once again sought to further her education. Over the last two

 years, she has taken additional classes and trainings in order to receive various certificates needed

 to begin her new career path in working with animals. Lauren has also used the tools learned in

 these certificate programs in order to begin her own business. A non-custodial sentence will best

 serve Lauren’s ongoing rehabilitative efforts, including her efforts to continue to reconnect with

 her family and community network. Cadle, 2009 WL 1764980, at *2 (imposing a sentence of

 probation after acknowledging defendant’s pursuit of education and devotion to her family).

        Lauren has also recently experienced some physical health issues. Specifically, since 2012,

 Lauren has suffered with chronic facial pain (myaligia and arthralgia of bilateral

 temporomandibular joint), and she regularly takes medication for this ongoing issue.             See

 W. Daniel Billington, DMD, MS, FAAOP Ltr. (Ex. 26). Since May 2021, Lauren has also been

 suffering with ringworm, a fungal infection of her skin, which she believes she obtained while




                                                  37
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 42 of 43 PageID #:
                                  20045



 working with an animal. See L. Salzman Medical Records (Ex. 27). Unfortunately for Lauren,

 this infection progressed to an involved scalp infection, which has not yet resolved itself under

 current treatment. She is continuing to seek assistance from medical professionals to battle this

 infection. These physical health issues would be best addressed by Lauren’s current medical

 providers.

        Additionally, a sentence of incarceration may interfere with Lauren’s present mental health

 treatment. See United States v. Harris, 349 F.Supp.3d 221, 223-224 (noting the lack of trauma-

 informed mental health treatment in prison as a mitigating factor). This is incredibly important in

 light of the advances that Lauren has made over the last year in working with Mr. Bonerbo. In his

 letter to the Court, Mr. Bonerbo makes clear that “all progress that [Lauren] has gained in healing

 would be lost if she had to go to prison. She would most likely suffer re-traumatization and mental

 depression. Incarceration would result in the likelihood of losing any realized emotional gain and

 psychological integration.” Ex. 1.

                                          CONCLUSION

        In closing, Lauren fully appreciates that she has committed egregious acts. She has

 admitted to this conduct and takes full responsibility for her crimes. Lauren is also fully aware

 that she has harmed many individuals—most of whom she considered to be her very closest

 friends—and this continues to cause her pain and anguish. However, Lauren has made incredible

 strides to forge her own path, free from Raniere and NXIVM. Her cooperation and testimony at

 trial, her immersion into counseling, her new career path, and her willingness to care for her ailing

 family members all demonstrate that she is committed to rehabilitation. For these reasons, we

 respectfully request that the Court impose a non-incarceration sentence.




                                                  38
Case 1:18-cr-00204-NGG-VMS Document 1077 Filed 07/23/21 Page 43 of 43 PageID #:
                                  20046



 Dated:      July 23, 2021
             Phoenix, Arizona

                                           Respectfully submitted,
                                           /s/ Hector J. Diaz
                                           Hector J. Diaz
                                           Quarles & Brady, LLP
                                           Two North Central Avenue
                                           Phoenix, AZ 85004-2391
                                           602-229-5200

                                           /s/ Andrea S. Tazioli
                                           Andrea S. Tazioli
                                           KW Law, LLP
                                           6122 N. 7th Street, Suite D
                                           Phoenix, AZ 85014
                                           602-609-7367
                                           Attorneys for Defendant Lauren Salzman




                                      39
